significant index no department of the treasury internal_revenue_service washington d c nov ti er la al re dear ein - plan no this letter constitutes notice that approval has been granted for the change in assumptions as described below the ruling applies for the plan_year beginning january this ruling is made in accordance with sec_430 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 your authorized representatives reviewed and confirmed each of the rates contained in this ruling on date this approval applies to the following changes in assumptions in issuing this ruling we have considered only the acceptability of the new assumptions and as necessary the method by which the transition is to be made between the prior and the new assumptions accordingly we are not expressing any opinion as to the accuracy or acceptability of any calculation or other material submitted with your request please note that this letter addresses only specific issues arising under sec_430 of the code and the approval granted herein should not be read to imply that the plan as it stands satisfies the requirements of other sections of the code retirement rates termination rates transfer rates commencement age for current and future vested terminations spouse age difference percent married and percent electing a j s option assumed reciprocity future service assumption for part time teamsters the following retirement rates have been approved part-time teamsters and other non-freight transfers w w e o r a s i c c less than year sec_25 or more years less than year sec_30 or more years age -63 an freight rates age the following termination rates have been approved teamsters service at termination b o o o l o o l s i n o freight service at termination o l i o w_i s i age service rate_ the following transfer rates have been approved transfer from active status age male female age male female the following commencement ages for current and future vested terminations have been approved non-freight freight age the spousal age difference assumption that wives are years younger than their husbands has been approved the following percent married assumption has been approved eighty percent of all participants are assumed to be married with the following percentage of such participants assumed to elect a joint_and_survivor_annuity upon commencement percentage non-freight freight the reciprocity assumption that approved of transfers are eligible for reciprocity has been the future service assumption for part-time teamsters that worked less than hours in - would earn dollar_figure years of benefit service in each future year has been approved this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year beginning please indicate on line of the schedule sb by checking the yes box that a change in non-prescribed assumptions has been made for the current_year you should also include a copy of this letter as an attachment to the schedule sb labeled schedule sb line - change in non- prescribed actuarial assumptions we have sent a copy of this letter to your authorized representative pursuant to a power_of_attorney form on file in this office id matter please contact if you have any questions regarding this yat sincerely yours david m ziegler manager employee_plans actuarial group cc
